Citation Nr: 0833053	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating greater than 40 percent for 
degenerative joint disease for the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
February 1991.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDING OF FACT

The veteran suffers pain and muscle spasms, has extremely 
limited flexion and extension with repetitive motion.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for 
degenerative joint disease of the thoracolumbar spine have 
been met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R.  
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective from September 23, 2002, to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).

The veteran's disability due to degenerative joint disease of 
the lumbar spine was initially rated under Diagnostic Code 
(DC) 5291-5293 (intervertebral disc syndrome).  Under DC 
5293, a 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks, while a 
40 percent rating is assigned for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  

Important for this case, a 60 percent rating is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R.  § 4.71a, DC 5293 (effective prior to September 23, 
2002). 

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (effective 
September 23, 2002).

Under the revised criteria, a 20 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Lastly, a 60 percent 
rating requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a (2007).

In December 2002 the veteran had a VA examination.  At this 
exam, the veteran complained of pain and muscle spasm but 
denied radicular pain.  He indicated that his back worsens 
with lifting, prolonged standing, or walking, but is aided by 
rest, heat, and analgesics.  At the time of the exam, the 
veteran was a full time dad.  He indicated that he had never 
been hospitalized for his back.

The examiner noted that the veteran walked slowly with a 
stiff carriage, but had a normal gait.  During the exam, the 
veteran had upper lumbar and lower thoracic pain and spasm.  
It was noted that the veteran had about 10 degrees of 
lordosis.

The veteran could flex to 70 degrees with out significant 
discomfort.  He was able to tilt, or lateral flex, about 30 
degrees bilaterally, with pain at the end range of motion 
(ROM).  He was able to rotate bilaterally about 35 degrees, 
with pain at the end of ROM.  The thoracic spine had about 10 
degrees of flexion.

The examiner noted that there was no significant change in 
ROM with repetitive movement.  The veteran stated that on a 
bad day his ROM is slightly reduced and his pain level 
significantly increases.

The assessment was mild degenerative joint disease of the 
lumbar spine, providing evidence against this claim.

The VA examination from March 2004 indicates that the 
examiner reviewed the claims file.  The examiner briefly 
outlined the veteran's medical history and indicated that the 
veteran continues to have constant pain in his lower thoracic 
and lumbar spine areas.  The pain worsens when he lifts more 
than 8 pounds.  Any movement of the spine will increase the 
veteran's pain, including twisting or bending forward or 
backwards. 

The veteran indicated that his pain is non-radiating to the 
legs and that he has no paresthesias.  He stated that 
occasionally his back will go into severe spasms, which 
require emergency treatment for injections.  He said that 
this happened a couple of months prior to the exam, and 
estimated that he was seen in for emergency room treatment 
between two and four times in 2003.  

The veteran stated that his pain is better if he is reclining 
or sitting.  He said that he can walk four to five miles if 
he has to, but he will suffer severe pain for three or four 
days afterwards, during which time he will have to sit or 
recline.  

The veteran indicated that he last worked in 1999 or 2000 as 
maintenance personnel at a Comfort Inn.  He quit his job 
after a dispute with his employer.  He has not worked in the 
last three years because his pain has been so severe that he 
cannot perform the activity required.  He reported no 
hospitalizations for treatment of his lower back since he 
left his last VA exam.

Regarding his physical activities, the veteran indicated that 
he can cook and prepare foods and he is able to do the 
laundry.  He can also go grocery shopping.  He is able to 
drive and swim.  He cannot vacuum, go bowling, or participate 
in hiking or fishing activities because of his back.  

On examination, the veteran was moving slowly but had a 
normal gait and station.  He had no limp.  His back showed 
palpable left paraspinal muscle spasm and tenderness.  The 
examiner found no point tenderness.  

The veteran has negative straight leg raising, and deep 
tendon reflexes of the upper and lower extremities were 
brisk, symmetrical and normal.  The neurologic exam was 
normal.

The ROM testing showed 30 degrees of right rotation; 51 
degrees of left rotation; 15 degrees of right lateral 
flexion; 17 degrees of left lateral flexion; 60 degrees of 
flexion; and 6 degrees of extension.

Pain was evident at the end ROM in all ROM determinations.  
Upon repetitive motion testing, he had some reduction of ROM.  
He showed 41 degrees of right and 47 degrees of left 
rotation, 22 degrees of the right and 22 degrees of the left 
lateral flexion, 31 degrees of flexion and 2 degrees of 
extension.  Pain was evident at the end of each ROM 
measurements.  No additional limitations could be ascribed 
during flare-ups.

The diagnosis was thoracolumbar degenerative joint disease 
with chronic pain syndrome.  The x-rays showed a normal 
thoracic and lumbar spine.

The veteran also submitted private medical records for 
consideration.  These records, from Dr. T.B., D.O. (Dr. T.B.) 
and dated January 2004, indicate that attempts to lessen the 
veteran's back pain failed.  Dr. T.B. also stated that the 
veteran should proceed with activity to tolerance.  The 
veteran was issued a handicapped sticker, but was advised to 
use it only in situations where the veteran places himself in 
harms way.

Records dated November 2003 indicate that on exam, Dr. T.B. 
found tenderness over the bilateral paravertebra musculature 
of the lower thoracic and upper lumbar spine.  Dystonia was 
noted, which radiated into the upper thoracic spine.  The 
doctor noted obvious paravertebral muscle spasms in the lower 
lumbar area.  The doctor also noted that the veteran received 
little relief from the dorsal root ganglion injection 
conducted over the left T6, T7, T8, and T9 levels.  The 
veteran expressed a 20-30 percent pain reduction.

The Board reviewed all private treatment records, though not 
all discussed herein, and notes that that veteran has 
received multiple median nerve or root blocks and epidural 
injections to help control the pain; however, it appears that 
none of the treatments were successful at eliminating pain.

The Board has also considered the statements of the veteran's 
father and wife, as well as the veteran's own statements 
regarding his pain and ability to function.

Based on the evidence provided, an increased rating is not 
warranted under DC 5243 (effective September 26, 2003), as 
the evidence fails to show that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or that he has 
unfavorable ankylosis of the entire spine.  Thus, neither a 
50 nor 100 percent rating is warranted under the General 
Rating Formula, DC 5243.  

The veteran is not entitled to an increased rating based upon 
incapacitating episodes as the evidence fails to show that 
the veteran has had incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).  The 
same reasoning prohibits the veteran from receiving a higher 
rating under DC 5293 (effective September 23, 2002 through 
September 25, 2003).

Finally, the Board considered the criteria for DC 5293 
(effective prior to September 23, 2002).  For an increased 
rating under this diagnostic code, a 60 percent rating, the 
highest rating provided, is warranted if the veteran has 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
muscle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.

In this case, the March 2004 VA examination indicates that 
the veteran exhibited paraspinal muscle spasm and tenderness 
on examination.  The veteran stated that he suffers severe 
muscle spasms at times which require emergency treatment.

The ROM testing showed that on repetitive use the veteran 
lost approximately 30 degrees on flexion and 4 degrees on 
extension.  Pain was evident at the end of each ROM test.

The veteran's private treatment records indicate that the 
veteran has underwent various nerve or root blocks and 
epidurals to help control the pain, none of which were 
completely successful at eliminating pain.

Taking into consideration the veteran's persistent symptoms, 
pain, muscle spasms, extremely limited ROM upon repetitive 
motion testing, unsuccessful nerve treatment, and 
intermittent relief cited within the post-service medical 
record, the Board finds that the veteran's disability picture 
more closely resembles the criteria for a 60 percent rating 
under DC 5293 (effective prior to September 23, 2002).  38 
C.F.R. § 4.71a.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes the 
veteran's complaint of pain, which is supported by the 
treatment records.  In this regard, it is important for the 
veteran to understand that without consideration of pain, the 
evaluation of 60 percent could not be justified.

The effective date of this award is not before the Board at 
this time.

Based on the applicable symptomatology, there is no medical 
evidence of record that would support a higher rating for any 
time subsequent to the effective date of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board finds that there is no showing that 
the veteran's degenerative joint disease reflects so 
exceptional or unusual of a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R.  § 3.321(b)(1).  The evidence reflects 
that the degenerative joint disease interferes with 
employment, which has been taken into consideration with the 
assignment of a 60 percent rating.  

The evidence does not show that the disability markedly 
interferes with sedentary employment, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In this 
regard, the medical opinions cited above clearly provide 
evidence against a finding of "marked" interference with 
sedentary employment, outweighing the veteran's statements.  
Hence, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran submitted private treatment records and 
statements from family members in support of his claim.  The 
veteran was afforded a VA medical examination in March 2006 
and in December 2002.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating of 60 percent for a spinal 
disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


